Citation Nr: 9901137	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-09 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from January 1956 
to December 1957.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a November 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for hearing loss and for tinnitus.  

Pursuant to a May 1998 Remand by the Board, the veteran was 
scheduled for a travel board hearing in accordance with his 
request in a VA Form 9 which was received at the RO in March 
1997.  When notified of the date and time of the scheduled 
hearing, the veteran responded that he wished to withdraw his 
request for a hearing.  As the veteran has withdrawn his 
request for a travel board hearing, the Board finds that all 
due process considerations have been satisfied and that no 
further action is required in this regard.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that tinnitus has been manifested ever 
since his active military service, and specifically, ever 
since his basic artillery training.  He has indicated that 
most everyone had ringing in their ears after firing practice 
for days and weeks.  He has also asserted that his ringing in 
the ears was caused by a muzzle blast.  








DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a grant of service connection for 
sensorineural hearing loss and for tinnitus.  


FINDINGS OF FACT

1.  The evidence does not show that sensorineural hearing 
loss was present during the veterans period of active 
military service or within one year thereafter, nor does the 
evidence show that the subsequently manifested sensorineural 
hearing loss is etiologically related to the veterans period 
of active military service or to exposure to noise from 
artillery fire therein.  

2.  The evidence does not suggest an etiological relationship 
between the veterans current complaints of tinnitus and his 
period of active military service, to include exposure to 
noise from artillery fire therein.  


CONCLUSIONS OF LAW

1.  The preponderance of the evidence is against a finding 
that sensorineural hearing loss was incurred during the 
veterans period of active service.   38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.309, 3.385 (1998).  

2.  The preponderance of the evidence is against a finding 
that tinnitus was incurred during the veterans period of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims are well grounded.  VA has a duty to assist the 
veteran to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

The veteran has indicated that he was treated for earache in 
the 1970s by a Dr. Lee, who picked up the hearing loss 
and the ringing in the ear.  He has also claimed treatment 
for tonsil tags in the 1960s, by a Dr. Hicks who was an 
ear and throat man and a hearing doctor, but he could 
not recall if he was given a test for his hearing at that 
time.  When asked by the hearing officer if there was any 
information that could be obtained, showing a hearing loss 
within a couple of years after service or showing that 
tinnitus existed within a couple of years after service, the 
veteran stated that he did not think so, as all treatment was 
either 10 years thereafter or did not entail a hearing 
evaluation.  The personal hearing transcript shows that the 
hearing officer told the veteran that if anything came to 
mind, it would be beneficial to his claim to submit such 
information, or anything that could show a hearing problem or 
ringing in the ears within a couple years of discharge.  In 
response, the veteran replied I wish I could.  

While the veteran has suggested the existence of records 
showing post-service treatment for sensorineural hearing loss 
and tinnitus, he has indicated that that there are no records 
which will show treatment for hearing loss or tinnitus within 
a couple of years following his discharge.  Thus, the Board 
is of the opinion that a remand in this instance would cause 
unnecessary delay.  As a bilateral hearing disability (as 
defined by VA purposes) is shown by the evidence of record as 
early as 1961, post-service diagnosis of the claimed 
disability has been established.  Although evidence showing 
treatment for sensorineural hearing loss or tinnitus in the 
years shortly following the veterans discharge would be 
relevant to his claim, the veteran has indicated that such 
records do not exist.  Thus, the Board finds that VAs duty 
to assist the veteran has been satisfied.  


Medical Evidence

For all audiometry examinations conducted prior to 1966, the 
following hearing results have been converted from 
American Standard Association (ASA) units to International 
Standards Organization (ISO) units and conform to VA 
regulation.

In May 1955, the veteran underwent an examination as an ROTC 
cadet for the purpose of appointment to the U.S. Army 
Reserves.  The report shows that his ears and drums were 
clinically evaluated as normal.  At this time, his hearing 
acuity was evaluated as 15/15 for spoken voice and for 
whispered voice in each ear, and an audiometry examination 
was also conducted of the veterans hearing acuity.  With 
conversion, auditory thresholds in the right ear and the left 
ear were the same, at 15, 10, 10, 5, and 10 decibels (dB) for 
frequencies of 500, 1000, 2000, 4000, and 8000 Hertz (Hz), 
respectively.  

In January 1956, the veteran underwent a medical examination 
upon entering active duty as a second lieutenant in the 
artillery.  The examination report shows that the ears and 
drums were clinically evaluated as normal.  The auditory 
examination findings indicate that in the right ear, 
converted thresholds were recorded as 25, 20, 15, 15, 25, and 
20 dB, at frequencies of 250, 500, 1000, 2000, 4000, and 8000 
Hz, respectively.  In the left ear, converted thresholds were 
recorded as 20, 20, 15, 10, 25, and 25 at frequencies of 250, 
500, 1000, 2000, 4000, and 8000 Hz, respectively.  For spoken 
voice and for whispered voice, his hearing was recorded as 
15/15 in each ear.  

The reports of medical examinations, conducted in July 1956 
(for training qualification) and October 1956 (for 
retention), show that the ears and drums were clinically 
evaluated as normal.  An audiometry examination was not 
conducted at the time of either examination, but on both 
occasions the veterans hearing acuity was recorded as 15/15 
for whispered voice in each ear.  On the July 1956 report of 
medical history, the veteran indicated that he did not now 
have and he had ever had ear trouble.  

In April 1957, the veteran underwent an examination for 
flight observer training purposes.  The examination report 
shows that the ears and drums were clinically evaluated as 
normal.  The veterans hearing was evaluated as 15/15 for 
whispered voice in each ear.  On the April 1957 report of 
medical history, statements were recorded for clinical 
purposes showing that he had never had and did not now have 
ear trouble.  

The report of the November 1957 separation examination shows 
that with regard to examination of the veterans ears and 
drums, an x was marked in the abnormal box.  However, 
it appears that the examiner transposed the markings for 
clinically normal systems with those for abnormal findings.  
This is apparent as the two noted abnormalities have been 
marked with an x in the normal box, while the majority of 
all other systems show an x in the abnormal box.  At this 
time, the veterans hearing was evaluated as 15/15 for 
whispered voice in each ear.  The November 1957 report of 
medical history shows that the veteran indicated he had never 
had and did not now have ear trouble.  

The DD Form 214 shows the veterans specialty title as 
forward observer, and that he attended artillery school and 
successfully completed the 12 week basic course for field 
artillery officers in 1956.  

The report of an October 1961 promotion examination, 
conducted for purposes of service in the Army Reserves, shows 
that the ears and drums were clinically evaluated as normal.  
At this time, the veterans hearing was evaluated at 15/15 
for both spoken voice and for whispered voice in each ear.  
On audiometry evaluation, converted auditory thresholds in 
the right ear were recorded as 40, 35, 30, 20, 20, 30, 15, 
and 25 dB at frequencies of 250, 500, 1000, 2000, 3000, 4000, 
6000, and 8000 Hertz respectively.  In the left ear, 
converted auditory thresholds were recorded as 30, 35, 25, 
30, 35, 40, 55, and 45 at frequencies of 250, 5000, 1000, 
2000, 3000, 4000, 6000, and 8000 Hz, respectively.  The 
October 1961 report of medical history shows that the veteran 
indicated he had never had and he did not now have ear 
trouble.  

In April 1995, the veterans claim for service connection for 
ringing in the ears was received at the RO.  The veteran 
indicated that this ringing in his ears began in 1956, and he 
stated that he was never treated for this problem while he 
was on active duty.  

In May 1996, the veteran underwent a VA audiological 
examination for compensation and pension purposes.  The 
examination report shows that the veteran complained of 
bilateral hearing loss and tinnitus.  He also reported 
difficulty understanding speech in background noise and 
difficulty understanding womens voices.  It was noted that 
military nose exposure included Howitzer fire and working as 
a firing range officer for various weapons.  The veteran also 
indicated that as a civilian, he worked briefly in a pipe 
plant.  

On objective examination, pure tone air conduction thresholds 
in the right ear were recorded as 15, 25, 45, 60, and 70 dB, 
at frequencies of 500, 1000, 2000, 3000, and 4000 Hz 
respectively, for a puretone decibel average of 50 dB.  In 
the left ear, pure tone air conduction thresholds were 
recorded as 20, 30, 100, 95, and 100 dB at frequencies of 
500, 1000, 2000, 3000, and 4000 Hz respectively, for an 
average of 81 dB.  Speech recognition scores were 90 percent 
in the right ear and 58 percent in the left ear.  

With regard to tinnitus, it was noted that the veteran 
complained of bilateral constant tinnitus which had occurred 
since the completion of basic artillery school in 1956.  He 
described the tinnitus as a loud high pitched ringing that 
varied in pitch like katydids.  He also stated that he finds 
the tinnitus irritating, especially in quiet.  

The examiner noted that the puretone testing for the right 
ear was indicative of a sloping to severe sensorineural 
hearing loss from 1500-8000 Hz, and that acoustic immitance 
indicated normal middle ear function.  The report also shows 
that acoustic reflexes were absent and reflex decay could not 
be tested.  Speech recognition scores were good at elevated 
presentation levels.  In the left ear, puretone testing 
indicated a mild precipitously sloping to severe 
sensorineural hearing loss from 1500-8000 Hz.  Acoustic 
immittance indicated normal middle ear function.  Acoustic 
reflexes were absent and reflex decay could not be tested.  
Speech recognition levels were poor at elevated presentation 
levels.  

The examiner commented that due to a large asymmetry, absent 
reflexes and poor word recognition scores in the left ear, 
the veteran should be evaluated by an ENT physician to 
determine if further testing is needed.  

In a questionnaire about military service, which was 
submitted in May 1996, the veteran indicated that he served 
in the 76th Field Artillery of the 7th  Army in Germany, for 
the period of June 1956 to December 1957.  

In April 1997, the veteran was afforded a personal hearing 
before a hearing officer at the Montgomery RO.  At this time, 
he testified that he was in the Reserves for 3 years 
following his period of active service, during which time he 
was also participating in the artillery.  He indicated that 
his first battery was a sky sweeper anti-aircraft gun, a 75 
mm radar controlled high velocity weapon, and he was with 
that battery probably 2 years until they were declared 
obsolete and they were shelved.  

The veteran recalled that sometime in March at Fort Sill, 
during his active military duty, he was out doing gunnery 
work on a 155 Howitzer and he was operating and training in 
the position of the gunner.  On a couple of occasions, he had 
his head turned exactly the wrong way and when they fired the 
gun, and at these times the impact of the blast was painful 
and it felt like someone had slapped him on the side of the 
head and covered his ear with their palm.  He indicated that 
during his training at Ft. Sill, they participated as members 
of the gun crews, but after the training was finished, they 
went to their units, where he was a forward observer who was 
never that close to the guns (other than when he went to the 
Executive Officers School in Onsbock and he was directing 
fire from two Howitzers by voice standing between them). 

The veteran also testified that as a junior officer, he had 
the occasion to run a rifle range, pistol range, grease gun 
range, and light machine gun range, which is hands on 
stuff.  He stated that when you are training with artillery 
pieces and you are anywhere in the gun crew, your ears are 
going to ring when you get through.  Since the major gun 
blast which caused pain, the ringing hadnt stopped.  
According to the veteran, use of ear protection was looked on 
as being whimpish, and thus, ear protection was not issued.  
He indicated that a couple of years after his discharge, it 
dawned on him one day that his ears were still ringing.  He 
described his tinnitus as constant, as a ring which is 
quieter when he gets up in the morning and gets progressively 
louder as the day goes on.  

With regard to hearing loss, the veteran stated that he 
didnt really notice that until he got married (in 1967) and 
his wife complained that he was hard of hearing.  
He also indicated that his left ear was worse than the right, 
and that he would say that his hearing has gradually gotten 
worse.  The veteran also testified that his post-service 
employment included a job as a buyer in the office of U.S. 
Pipe and Foundry, where he was the office boy in the 
corporate office, and he did not have exposure to loud 
noises.  According to the veteran, a hearing aid has not been 
recommended for him and he does not go for periodic audiology 
examinations.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998). 

For certain disabilities, including sensorineural hearing 
loss, service connection is warranted if the disability is 
manifested to a compensable degree within one year following 
the veterans discharge from active duty, based on 
application of the provisions pertaining to service 
connection on a presumptive basis, as set forth in 38 C.F.R. 
§ 3.309 (1998). 


Service connection for sensorineural hearing loss

Upon review of the evidence, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
sensorineural hearing loss was incurred during the veterans 
period of active service.  Specifically, the service medical 
records show that the veterans hearing acuity was within 
normal limits (for VA purposes) at all times on which he was 
afforded an audiometry examination during his military 
service.  There are no records showing that the veteran 
sought treatment for hearing problems while he was serving on 
active duty, and as noted, the evidence does not show that a 
sensorineural hearing impairment, as defined for VA purposes, 
was manifested either during his active duty or within one 
year thereafter.  

The Board notes that at the time of an October 1961 promotion 
examination for Army Reserve, a hearing impairment (as 
defined by VA) was manifested in both ears and a more severe 
disability was shown on the left.  While those findings are 
consistent with the recent VA audiological findings which 
show bilateral sensorineural hearing loss which is more 
severe on the left side, there is still no evidence of record 
which demonstrates that this sensorineural hearing loss was 
present during the veterans period of active service.  As 
noted, during his active service his hearing was recorded at 
levels which were within normal limits, and there is no 
evidence showing an in-service manifestation of sensorineural 
hearing loss or treatment for any hearing problem.  The 
veteran served on active duty for a period of less than 2 
years, and although exposure to artillery noise may have 
occurred during that time, there is no medical evidence of 
record showing a positive etiological relationship between 
the presently manifested sensorineural hearing loss and 
exposure to artillery noise during the veterans period of 
active duty.  

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence weighs against a finding 
that service connection is warranted for sensorineural 
hearing loss, as the evidence does not show that hearing loss 
was manifested either during service or within one year 
following the veterans discharge.  


Service connection for tinnitus

Upon review of the evidence, the Board has determined that 
the preponderance of the evidence is against a finding that 
chronic tinnitus was present during the veterans period of 
active duty.  Specifically, there are no records showing 
complaints or treatment for tinnitus either during the 
veterans service or in the years shortly following his 
discharge from service.   There are no post-service treatment 
records showing complaints or a diagnosis for tinnitus until 
1996.  In fact, a diagnosis of tinnitus is not shown until 
the time that the veteran was afforded a VA audiological 
examination in conjunction with his claim for VA 
compensation.  

Thus, there is no medical evidence which corroborates the 
veterans contention that tinnitus has been manifested since 
the time of his in-service artillery training.  The veteran 
has indicated that in the 1970s, he was treated by a Dr. 
Lee, who picked up the ringing in the ears; however, 
there are no records showing treatment for complaints of 
tinnitus between the 1970s and 1996, when the veteran 
submitted the instant claim for service connection.  In the 
absence of records showing ongoing and continuing treatment 
for ringing in the ears, there is no medical evidence which 
suggests that the current manifestation of tinnitus is 
etiologically related to the veterans period of service, or 
that tinnitus had its onset therein.  

For these reasons, the Board finds that the available 
evidence is not indicative of a positive relationship between 
the veterans current complaint of tinnitus and his period of 
active military service which ended in 1957. Therefore, as 
the Board has determined preponderance of the evidence is 
unfavorable, the claim for service connection for tinnitus is 
denied.  


ORDER

Service connection is denied for sensorineural hearing loss.

Service connection is denied for tinnitus.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
